Citation Nr: 0926801	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  00-22 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than December 
15, 1995, for the award of service connection for 
posttraumatic stress disorder.

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder prior to October 26, 2004, 
to include an effective date earlier than October 26, 2004 
for the award of service connection for depression and 
alcohol abuse.

3.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder with depression and alcohol 
abuse since October 26, 2004.

4.  Entitlement to an effective date earlier than October 26, 
2004 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to April 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 1999, April 2007, and July 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

In a June 1999 rating decision, the RO granted service 
connection for posttraumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating, effective December 15, 
1995.  The Veteran perfected a timely appeal of this 
determination to the Board, challenging both the initial 
rating and the effective date of service connection.

In a September 2000 rating decision, the RO increased the 
rating for the Veteran's PTSD to 50 percent, effective 
December 15, 1995.  Because the increase in the evaluation 
does not represent the maximum rating available for the 
disability, the Veteran's claim for an increased rating 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

When this case was previously before the Board in December 
2002, the Board denied the Veteran's claims for an initial 
rating in excess of 50 percent and for an earlier effective 
date for service connection for PTSD.  The Veteran appealed 
the Board's December 2002 decision to the United States Court 
of Appeals for Veterans Claims (Court), which, in an February 
2004 order, granted the parties' joint motion for remand, 
vacating the Board's December 2002 decision and remanding the 
case for compliance with the terms of the joint motion.

In May 2004, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  

In a September 2006 rating decision, the RO granted a 
temporary total evaluation from August 8, 2005 to September 
30, 2005 based on hospitalization due to PTSD.

In an April 2007 rating decision, the RO increased the rating 
for PTSD to 70 percent, effective October 26, 2004, based on 
findings of secondary depression and alcohol abuse.  The RO 
recharacterized the Veteran's disability as PTSD with 
secondary depression and alcohol abuse and evaluated the 
depression and alcohol abuse as one disability with the PTSD.  
Then, in a July 2007 rating decision, the RO granted a total 
disability rating based on individual unemployability (TDIU) 
due to the Veteran's service-connected PTSD, effective 
October 26, 2004.  In a September 2007 notice of disagreement 
(NOD), the Veteran's representative indicated that the 
Veteran was seeking an earlier effective date for the award 
of the 70 percent rating based on additional disabilities 
from depression and alcohol abuse and an earlier effective 
date for the award of the TDIU.  In January 2009, the RO 
issued a statement of the case (SOC) on the issues of 
entitlement to an effective date earlier than October 26, 
2004 for the award of service connection for depression and 
alcohol abuse secondary to service-connected PTSD, and 
entitlement to an effective date earlier than October 26, 
2004 for the award of a TDIU.  In a March 2009 substantive 
appeal, the Veteran's representative asserted that the 
Veteran is entitled to an initial 70 percent rating for PTSD 
with depression and alcohol abuse effective December 15, 
1995.  Given the representative's assertion and the 
evaluation of the Veteran's PTSD, depression, and alcohol 
abuse as one disability, and in light of Fenderson, the Board 
observes that the issue of an earlier effective date for the 
award of service connection for depression and alcohol abuse 
secondary to PTSD is part and parcel of the claim for an 
initial rating in excess of 50 percent for PTSD prior to 
October 26, 2004.  Thus, the issues are as stated on the 
title page.


FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO denied service 
connection for PTSD.  Although the Veteran initiated an 
appeal by filing a timely NOD, he did not thereafter perfect 
the appeal by filing a timely substantive appeal; and there 
was no grave procedural error therein.

2.  The Veteran filed a new claim for service connection for 
PTSD on December 15, 1995.

3.  From December 15, 1995, the effective date of service 
connection, to October 22, 2003, the Veteran's PTSD did not 
more nearly approximate occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships; his PTSD did not more 
nearly approximate severe impairment in social or industrial 
functioning.  

4.  Since October 23, 2003, the Veteran's PTSD with 
depression and alcohol abuse has more nearly approximated 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; speech intermittently illogical, obscure, or 
irrelevant; impaired impulse control (such as unprovoked 
irritability with periods of violence); neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships; 
his PTSD with depression and alcohol abuse has not been 
reflective of total occupational and social impairment.  

5.  The earliest date on which it was factually ascertainable 
that the Veteran's PTSD warranted an increased rating due to 
secondary depression and alcohol abuse is October 23, 2003.

6.  The earliest date on which it was factually ascertainable 
that the Veteran's PTSD with depression and alcohol abuse met 
the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) 
and precluded him from substantially gainful employment is 
October 23, 2003.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than December 15, 
1995 for the award of service connection for PTSD is without 
legal merit.  38 U.S.C.A. §§ 503, 5101, 5110) (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2008).

2.  The criteria for an initial rating in excess of 50 
percent for PTSD prior to October 23, 2003 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.130, Diagnostic Code 9411 (2008); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 70 percent rating, but no higher, for PTSD 
with depression and alcohol abuse since October 23, 2003 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2008).

4.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an effective date of October 23, 2003, but 
no earlier, for the award of service connection for 
depression and alcohol abuse as secondary to service-
connected PTSD have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2008).

5.  The criteria for a rating in excess of 70 percent for 
PTSD with depression and alcohol abuse since October 23, 2003 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2008).

6.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an effective date of October 23, 2003, but 
no earlier, for the award of a TDIU have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The United States Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decisions of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

As regards the claims for higher ratings and for an earlier 
effective date for the award of service connection for PTSD, 
the RO decision which is the basis of the appeal was already 
decided and appealed prior to the enactment of the current 
section 5103(a) requirements, in November 2000.  The Court 
has acknowledged in Pelegrini that where, as here, section 
5103(a) notice was not mandated at the initial RO decision, 
the RO did not err in not providing such notice.  Rather, the 
appellant has the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  The Board finds that such proper notice and process 
have been afforded the Veteran in this case.

The September 2000 SOC addressed the initial rating assigned 
for PTSD, including notice of both former and current 
criteria for evaluating the condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which he has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105.  He was then provided notice of the VCAA in July 2004.  
The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claim for a higher 
rating, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claim, with subsequent re-adjudication in a November 2004 
supplemental statement of the case (SSOC).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield, 444 
F.3d 1328; Pelegrini, 18 Vet. App. 112.

As regards the claim for an earlier effective date for the 
award of service connection for depression and alcohol abuse, 
as indicated in the introduction, it is part and parcel of 
the claim for a higher initial rating for PTSD.  
Nevertheless, the Veteran was provided notice of the VCAA in 
July 2004, prior to the initial grant of the disabilities as 
part of the higher rating claim in the July 2007 rating 
decision.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate claims for service 
connection and for a higher rating, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The letter also provided notice pertaining to the downstream 
effective date element of the claim.  Dingess, 19 Vet. App. 
473.

As regards the claim for an earlier effective date for a 
TDIU, the Veteran was provided notice of the VCAA in May 
2007, prior to the initial adjudication of the claim in the 
July 2007 rating decision.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate 
the claim for a TDIU, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The letter 
also provided notice pertaining to the downstream effective 
date element of his claim.  Dingess, 19 Vet. App. 473.

Moreover, it is well to observe that service connection for 
PTSD and depression and alcohol abuse has been established 
and initial ratings and effective dates have been assigned.  
Likewise, a TDIU has been established and effective date has 
been assigned.  Thus, the Veteran has been awarded the 
benefits sought, and such claims have been substantiated.  
See Dingess, 19 Vet. App. at 490-91.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required as to this matters, 
because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service 
connection for PTSD and depression and alcohol abuse and 
assigning initial disability ratings and effective dates for 
these conditions, he filed an NOD contesting the initial 
ratings and effective dates.  See 73 Fed. Reg. 23353-23356 
(April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of an NOD).  Similarly, the 
Veteran filed an NOD contesting the effective date of the 
TDIU.  Under these circumstances, VA fulfilled its obligation 
to advise and assist the Veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Effective Date of Service Connection

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  

The effective date for a grant of benefits on the basis of 
the receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155(a) 
(2008).

Under 38 C.F.R. § 3.157(a) (2008), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim for the reason 
that the service-connected disability is not compensable in 
degree.  See 38 C.F.R. § 3.157(b).

The Veteran seeks an earlier effective date for the award of 
service connection for PTSD.  According to his contentions, 
the RO failed to obtain relevant VA medical treatment 
records, and failed to afford him a current VA psychiatric 
examination at the time of his initial 1982 claim for service 
connection.  Because of these failures, he asserts that his 
1982 claim never became final, and he should be awarded an 
effective date based on this still-pending claim.  See Hayre 
v. West, 118 F.3d 1327 (Fed. Cir. 1999).

The basic facts in this case are not in dispute.  The Veteran 
filed an original claim for service connection for PTSD on 
November 24, 1982, and the RO denied the claim in a June 1983 
rating decision.  Although the Veteran initiated an appeal by 
filing a timely NOD, he did not thereafter perfect the appeal 
by filing a timely substantive appeal following the issuance 
of the September 1983 statement of the case.  That decision 
therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  Thus, the date 
of the original November 24, 1982 claim cannot be the basis 
of an earlier effective date.

The next relevant communication from the Veteran is VA Form 
21-526, Application for Compensation or Pension, received on 
May 23, 1991.  The Board observes that the claim was for 
nonservice-connected pension, based on residuals of 
alcoholism, as the Veteran completed the sections of the form 
that were to be completed only if one is applying for 
nonservice-connected pension.  In an October 1991 rating 
decision, the RO denied the claim.  The RO notified the 
Veteran of the denial of pension in November 1991.  The 
Veteran did not thereafter express any discontent as to why a 
claim for service connection had not been adjudicated, 
confirming that it was indeed a claim for pension.

Then, in a January 1993 statement, the Veteran requested a 
copy of all rating decision related to the previous denial of 
his claim for service connection for a right hip disorder.  
In November 1994, the Veteran made a request for copies of 
all rating decisions, service medical records, VA medical 
records, private medical records, notices of disagreement, 
and statements of the case.

The next relevant correspondence from the Veteran is a VA 
Form 21-4138, Statement in Support of Claim, received on 
December 15, 1995.  On the form, he requested a VA 
examination to determine if he has PTSD and, if so, whether 
it is related to service.  He noted that a claim for service 
connection for PTSD was previously filed on November 5, 1982.  

Although the RO initially denied the Veteran's claim, the RO 
later reopened the claim and granted service connection for 
PTSD in a June 1999 rating decision.  Pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r), the RO assigned an effective of 
December 15, 1995, the date of receipt of the new claim.

The Board has carefully considered the Veteran's assertions, 
but finds that none provide a basis for assignment of any 
effective date earlier than December 15, 1995 for the award 
of service connection for PTSD.  The fact remains that, in 
this case, there is no document associated with the claims 
file that can be construed as a pending claim for service 
connection for PTSD after the June 1983 denial and before 
December 15, 1995.  

Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than 
December 15, 1995 in this case.  The record clearly shows 
that the RO denied an original claim for service connection 
for PTSD in a June 1983 rating decision, which the Veteran 
did not appeal and is now final, and there is no 
communication from the Veteran prior to December 15, 1995 
that can be construed as an earlier, pending claim for 
service connection for PTSD at the time of the grant of 
service connection.  

Regarding the latter point, the Board also observes that VA 
treatment notes dated in 1991 reflect treatment for PTSD.  
However, as the Veteran's original claim was not denied 
because the disability was not compensable in degree, the 
provisions of 38 C.F.R. § 3.157(b) do not allow for an 
earlier effective date.  

As for the Veteran's contention that he is entitled to an 
effective date of November 24, 1982, the date of receipt of 
his original claim for service connection for PTSD, because 
the RO failed to obtain relevant VA medical treatment records 
and failed to afford him a VA examination, leaving his 1982 
claim still-pending, the Board observes that the argument 
fails.

In the Hayre decision cited by the Veteran's representative, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) created a nonstatutory means to obtain 
review of a previously denied claim.  Noting that a breach of 
the duty to assist was not the type of error that can provide 
the basis for a claim based on clear and unmistakable error 
(CUE ) in accordance with current case law, the Federal 
Circuit held that "'[i]n cases of grave procedural error. . 
. RO or Board decisions are not final for purposes of direct 
appeal."  Hayre, 188 F.3d at 1333.  "A breach of the duty 
to assist in which the VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error. . . that vitiates the finality of an RO 
decision for purposes of direct appeal."  Id.

The Federal Circuit, in the Hayre decision, stated that 
inherent in the duty to assist is a requirement for VA to 
notify the claimant if VA is unable to obtain pertinent 
service medical records specifically requested by the 
veteran.  Thus, the Veteran contends that because the VA 
failed in its duty to assist with his 1982 claim for service 
connection for PTSD, and such a failure to fulfill its duty 
to assist kept open the claim, an earlier effective date for 
the grant of service connection for PTSD is warranted.  
Specifically, he asserts that VA failed to obtain medical 
treatment records from the VA medical center in Canandaigua, 
NY, an October 1979 VA psychiatric report from the VA medical 
center in Syracuse, NY, and the Veteran's complete service 
medical records.  The Veteran's representative also alleges 
that the duty to assist was breached by the RO's failure to 
obtain a more current VA examination, instead relying on two 
prior, older examination reports.

However, subsequent to Hayre, the Court limited the scope of 
that decision.  In Simmons v. West, the Court held that Hayre 
does not require the tolling of the underlying final RO 
decision for a "garden variety" breach of VA's duty to 
assist.  Simmons v. West, 13 Vet. App. 501, 509 (2000), 
reconsidered 14 Vet. App. 84 (August 30, 2000); [in September 
2001 the Court issued Simmons v. Principi, by which the Court 
vacated the Board decision and remanded the matters to the 
Board for readjudication].  The Court stated that "[a]t some 
point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of 'grave procedural error'-error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation."  Id.  
Thus, under Simmons, not every breach of the duty to assist 
constitutes error sufficient to vitiate a final decision.

In the present case, the Veteran alleges the RO failed to 
obtain, prior to the final June 1983 denial, specific 
evidence made known to it by him.  However, all the evidence 
cited by the Veteran, including his service treatment records 
received in 1969 and 1979, an October 1979 VA psychiatric 
examination report received in November 1979, and an October 
1982 VA hospitalization report received in April 1983, was of 
record at the time of the June 1983 denial, and was 
considered by the RO.  Next, the Veteran argues that by 
relying on prior medical evidence from 1979 through 1982 and 
not affording him a new VA examination, the RO failed to 
fulfill its duty to assist.  However, the Veteran has failed 
to cite any authority for the allegation that he was in fact 
owed a new VA examination in 1982.  At the time of his 1982 
claim, the record did not reflect a diagnosis of PTSD, and VA 
had no obligation to obtain such a diagnosis.

The Board is sympathetic to the Veteran's situation; however, 
as indicated above, the legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  Under the circumstances in this case, the 
appropriate effective date for the award of service 
connection for PTSD is the date of the December 15, 1995 new 
claim for benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  As there is no legal basis for the assignment of 
any earlier effective date, the claim for an effective date 
earlier than December 15, 1995 for the award of service 
connection for PTSD must be denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

The Veteran's PTSD has been rated as 50 percent disabling 
prior to October 26, 2004 and 70 percent disabling since 
October 26, 2004 under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008) .  

The schedular criteria by which mental disorders, to include 
PTSD, are evaluated were revised, effective November 7, 1996, 
during the pendency of the Veteran's appeal to the Board.  
When a law or regulation changes during the course of an 
appeal, the version of the law or regulation most favorable 
to the appellant generally applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  The RO has 
evaluated the Veteran's claims under both the old and new 
rating criteria.

Under the regulations pertaining to psychiatric disabilities 
in effect prior to November 7, 1996, a 50 percent rating was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and reliability, flexibility and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
rating was warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or when there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the Veteran is demonstrably unable 
to obtain or retain employment.  

Under the current regulations, PTSD warrants a 50 percent 
rating if it is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a 
global assessment of functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).




Prior to October 26, 2004

After a careful review of the evidence of record, the Board 
finds that the Veteran's PTSD warrants a 70 percent rating 
from October 23, 2003 but does not warrant an initial rating 
in excess of 50 percent at any time between the date of claim 
on December 15, 1995 and October 23, 2003.  

A VA psychiatric examination was afforded the Veteran in 
February 1996.  He reported that subsequent to service he 
abused drugs and alcohol, but reportedly had been clean for 
approximately two years.  During the examination, the Veteran 
was belligerent, angry, verbally abusive, and hypervigilant, 
according to the examiner.  It was virtually impossible to 
get him to answer questions, and he answered almost every 
question with another question.  He seemed antagonistic, and 
he appeared to be willing to do anything at all to prove his 
position that the VA owed him compensation.  He did not 
appear to have hallucinations, delusions, thought blocking, 
or aggressive psychopathology.  His insight and judgment were 
poor, but he was considered competent.  The diagnoses did not 
include PTSD.  The GAF score was 70, and it was noted that 
the Veteran was competitively employed.

The Veteran underwent a VA social survey in March 1996.  The 
examiner described him as angry, hostile, non-spontaneous, 
and displeased at having to have a social survey.  He 
reported working part-time as a nursing assistant at a 
private hospital.  He worked a variety of jobs since service 
and also served several years in prison for burglary.  He had 
a problem with alcohol abuse in the past, and had been in 
rehabilitative therapy for this problem.  Since service, he 
reported such symptoms as anxiety, hostility, nightmares and 
intrusive thoughts of Vietnam.

A VA psychiatric examination was again afforded the Veteran 
in December 1996.  He reported having abused drugs and 
alcohol in the past.  He had been married for 19 years, and 
lived with his wife and two sons.  He reported no current 
psychiatric treatment or use of medication.  The examiner 
described the Veteran as being belligerent and suspicious 
during the interview, and of maintaining a negative attitude.  
However, he did not exhibit significant paranoid delusions, 
auditory or visual hallucinations, or thought blocking.  His 
mood was restricted, but fair, with appropriate affect.  His 
cognition was within normal limits, his insight was poor, and 
his judgment was fair.  He was considered competent.

An initial clinical consultation report, also generated in 
December 1996, described the Veteran as guarded and 
emotionally numb.  A history of substance abuse was again 
noted.  The examiner suggested that ongoing psychological 
counseling would be beneficial for the Veteran.  Counseling 
notations from 1996 to 1997 describe the Veteran as hostile, 
anxious, guarded, and confrontational; however, he appeared 
to benefit from counseling.  His reported symptoms including 
flashbacks, intrusive thoughts, survivor guilt, anxiety, 
depression, rage, and emotional numbness.  Animosity toward 
the VA was also noted.

During a November 1998 VA examination, the examiner described 
the Veteran as hostile, angry, and intimidating.  He reported 
living with his wife and children in a rented apartment and 
working as a nursing assistant.  He acknowledged a history of 
drug and alcohol abuse.  He continued to seek psychiatric 
counseling at the Cayuga Counseling Center for his PTSD.  His 
reported symptoms included flashbacks, nightmares, 
depression, and general distrust of others.

A second VA examination was afforded the Veteran in November 
1998.  He again reported nightmares, flashbacks, social 
isolation, and distrust of others.  His speaking style was 
described as abrupt, but he was more affable and cooperative 
than he had been on examination earlier that month.  His 
dress and grooming were neat and within normal limits.  He 
was fully oriented, without evidence of thought blocking.  
Hallucinations, delusions, or other psychotic symptoms were 
denied.  Insight and judgment were adequate.  He was 
currently in counseling for his psychiatric disability, but 
no medications were noted.  PTSD, mild and chronic, was 
diagnosed, and a GAF score of 65 was assigned.

Another VA examination was afforded the Veteran in June 1999.  
Reported symptoms included nightmares, suspicion and distrust 
of others, and survivor guilt.  He continued to live with his 
wife and two sons, and he worked as a nursing assistant at a 
private hospital.  On examination, his presentation was 
abrupt and was preceded by a confrontation with VA security 
personnel.  He took an adversarial stance toward the 
examiner, and he was hesitant and guarded when answering 
questions.  However, he calmed down toward the end of the 
examination.  While the Veteran displayed no indications of 
psychoneurological disturbances, he presented in a highly-
agitated and intense fashion.  He reported participating in 
ongoing psychiatric counseling which he found helpful.  PTSD, 
chronic, was diagnosed, and a GAF score of 70 was assigned.

The Veteran was again examined by VA personnel in January 
2000.  He continued to have a positive relationship with his 
wife and two sons, but was no longer employed, having left 
his job in 1999.  However, he was enrolled full-time at a 
community college.  He continued to take part in counseling 
every other week and reported improvement in his PTSD 
symptoms.  Nonetheless, he continued to experience occasional 
flashbacks, nightmares, irritability, and marked distrust of 
others.  On objective examination, his appearance, clothing, 
hygiene, and behavior were within normal limits.  His speech 
was relevant and coherent, but lacking in tone and 
spontaneity.  No evidence of hallucinations or delusions was 
noted.  He was fully oriented, with normal memory and 
concentration.  His intellect was average and his mood was 
distressed and irritable.  His affect was constricted.  A GAF 
score of 65 was assigned, and the examiner described the 
Veteran's personal and social adjustment as moderately 
impaired.  The examiner noted that the Veteran's overall 
functional level has not changed since 1998 with regard to 
his current capacity to work in a wide variety of contexts.  
The examiner opined that, while the Veteran would have 
difficulty performing work which was high pressure and 
involved frequent contact with supervisors, peers, or other 
individuals, he could nonetheless work independently and in 
an isolated manner.

An August 2000 VA treatment note reflects a history of PTSD, 
and that the Veteran was married and in school.

In February 2001, the Veteran's treatment records from Cayuga 
Counseling Services were received.  On intake in February 
1997, he was described as casually dressed, cooperative, and 
anxious.  No hallucinations or delusions were noted.  He was 
fully oriented, with attention, concentration, and memory 
within normal limits.  PTSD was diagnosed, and a GAF score of 
65 was assigned.  He subsequently began a regular program of 
counseling.  His counselor provided a February 2000 statement 
indicating the Veteran still had difficulty in interpersonal 
situations, but "he is increasingly able to use cognitive 
skills to direct his behavior."  He continued to attend 
biweekly counseling sessions and worked in a motivated and 
focused way.

A June 2002 VA note of annual physical examination reflects a 
history of PTSD for which he was last seen in March.  The 
Veteran stated that counseling was on hold for now due to his 
work schedule.  He remained married and worked at a hospital.

A March 2003 VA therapy session note reflects that the 
Veteran had had a dramatic increase in symptoms since the 
beginning of the Gulf War.  He had been following the war on 
television on a daily basis and when he stopped watching 
television it helped considerably.

An April 2003 VA therapy session note reflects that the 
Veteran was more animated than ever before, smiling and even 
laughing, while he reported that he suddenly quit his job and 
now has a tremendous sense of relief.  He was not worried 
about finances as he had good support from his wife, a 
benefits check, and working another per diem job four nights 
per week.  He indicated that the job was apparently causing 
him stress although he was not aware of it or the reason for 
it. 

A July 2003 VA note of annual physical examination reflects a 
history of PTSD for which he was seeing a counselor.  He had 
regular interactions with the counselor in April when he had 
problems dealing with the recent war and quit his job.  He 
was now working on a per diem basis for various hospitals.  

An October 23, 2003 therapy session note reflects that the 
Veteran called to speak with his therapist and stated that he 
had started drinking and needed valium to stop.  When told 
that medications could not be prescribed by therapists, he 
became angry.  He was noted as sounding intoxicated.

A November 27, 2003 VA emergency department note reflects 
that the Veteran was brought in, intoxicated, by his son and 
requested to see a psychiatrist.  He stated that he was an 
alcoholic who had been sober since 1993 but has been drinking 
for the past one and a half months and attributed the 
drinking to a new job that took him away from home.  He felt 
depressed and quit a month ago to be with his family.  He was 
in outpatient treatment for PTSD with a counselor at the Vet 
Center.  He was not taking any psychiatric medications and 
denied any worsening of PTSD symptoms.  He complained of 
nightmares and flashbacks on and off, and became irritable 
and angry when asked to follow up with the chemical 
dependency clinic.  Examination showed a disheveled man with 
poor grooming, depressed mood, tangential thought process, 
passive suicidal thoughts without plan or intent, and poor 
judgment and impulse control but no perceptual disturbances.  
Speech was spontaneous, nonpressured, of normal rate and 
rhythm, and loud at times.  Alcohol intoxication, alcohol 
dependence, PTSD by history, and depression were diagnosed.

A February 2004 VA discharge summary reflects that the 
Veteran was noted to have PTSD symptoms comorbid with a 
relapse to alcohol dependence since October 2003 with gradual 
deterioration since.  Recollections were triggered by 
watching television reports of war.  He had a job in October 
2003.  He remained married.  He reported sleep disturbances, 
depressed mood, survivor guilt, poor appetite, and being 
self-destructive but not suicidal.  On examination, mood was 
upset with appropriate affect, thought processes were logical 
and linear, judgment and impulsivity were poor, and there was 
no evidence of hallucinations or delusions, or suicidal or 
homicidal ideations.  Alcohol dependence, PTSD, and cannabis 
use were diagnosed and GAF scores of 55 on admission and 60 
to 65 on discharge were assigned.

Considering first the rating criteria in effect since to 
November 7, 1996, the Board determines that an initial rating 
in excess of 50 percent for PTSD is not warranted until 
October 23, 2003.  

Except for one report of passive suicidal thoughts in 
November 2003 when he was intoxicated, the Veteran reported 
no homicidal or suicidal ideation or plans.  He has also 
reported no obsessive rituals which interfere with his daily 
routine.  Except for one report of tangential thought process 
in November 2003, again when he was intoxicated, his speech 
was not intermittently illogical, obscure, or irrelevant and 
it was described as within normal limits.  

While he has reported some feelings of depression and 
anxiety, these feelings are not shown by the evidence to be 
near-continuous or affecting his ability to function 
independently.  The Veteran has lived with his wife and 
family for many years, and has demonstrated competency to 
manage his funds and his household.  He was described by all 
VA examiners of record as competent.  He has reported some 
intrusive thoughts and flashbacks of war-time experiences, 
but he generally reports no hallucinations, delusions, or 
other evidence of psychosis, and no such episodes have been 
noted on private or VA examination.  Except for two reports 
of impaired impulse control, both during times of 
intoxication, it was not reported as a problem.  While he has 
reported some irritability with his family, no history of 
familial violence has been noted in the record.  The Veteran 
has not been described as having spatial disorientation.  His 
personal appearance and hygiene have generally been good 
until November 2003 when he was intoxicated.  Until October 
2003 he was either working or in school, indicating that he 
could adapt to stressful circumstances such as work or a 
worklike setting.  Lastly, he has been able to maintain his 
marriage for over 25 years, indicating an ability to 
establish and maintain effective relationships.  

In addition, the Veteran has been assigned GAF scores of 
either 65 or 70 through August 2000.  Scores of 65 and 70 are 
indicative of some mild symptoms (e.g., a depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally pretty good functioning, 
with some meaningful interpersonal relationships.  See DSM-
IV.  He was assigned a GAF score of 55 on admission to the 
emergency department in November 2003 and was discharge with 
a score of 60 to 65.  A score of 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

As indicated above, the Veteran's psychiatric disability has 
not more nearly approximated the criteria for a 70 percent 
rating, at least not until he began drinking in October 2003.  
The November 27, 2003 emergency department note reflects the 
first examination of the Veteran since he relapsed.  That 
note shows that he was intoxicated, felt depressed, quit his 
job a month ago, became irritable and angry, displayed poor 
grooming, and exhibited depressed mood, tangential thought 
process, passive suicidal thoughts, and poor judgment and 
impulse control.  Resolving all reasonable doubt in the 
Veteran's favor, the Board finds that these symptoms more 
nearly approximate occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; impaired impulse control (such as 
unprovoked irritability with periods of violence); neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

Further, although the Veteran was not examined on October 23, 
2003, that is the date of the first objective indication that 
he had relapsed and began drinking.  Thus, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
a 70 percent rating is warranted for PTSD with depression and 
alcohol abuse from October 23, 2003.   

Considering the evidence in light of the criteria in effect 
prior to November 1996, an initial rating in excess of 50 
percent is not warranted prior to October 23, 2003.  The 
evidence does not demonstrate severe impairment in social and 
occupational functioning.  While the Veteran ceased work in 
1999 due to the stress of his job, he began a full-time 
college program to learn new employment skills.  According to 
the January 2000 VA examination, while the Veteran would have 
difficulty performing work which is high pressure and 
involved frequent contact with supervisors, peers, or other 
individuals, he could nonetheless work independently and in 
an isolated manner.  Socially, the Veteran had been married 
to the same woman for over 25 years and lived with his wife 
and sons.  In addition, while he has had past legal problems 
related to his drug and alcohol addiction, he had no legal 
problems at that time.  He managed his own household and 
finances, and was able to perform independently all tasks of 
daily living.  The various VA examination reports, as well as 
the private treatment records, all describe the Veteran as 
competent and fully oriented.  As noted above, the Veteran's 
GAF scores of 65 and 70 are indicative only of mild 
symptomatology.  Overall, the preponderance of the evidence 
is against a finding that the Veteran had severe impairment 
in his industrial or social capacities; thus, an initial 
rating in excess of 50 percent for PTSD prior to October 23, 
2003 is not warranted under the old criteria.

Effective Date

Given the above, the Board finds that the Veteran is entitled 
to an earlier effective date of October 23, 2003 for the 
award of service connection for depression and alcohol abuse.

In addition to the general law and regulations pertaining to 
effective dates cited above, specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

In this case, as determined above, the Veteran was doing 
relatively well until he began drinking and called his 
therapist on October 23, 2003.  Accordingly, on the facts 
found, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the earliest date on which it was 
factually ascertainable that the Veteran's PTSD warranted an 
increased rating due to secondary depression and alcohol 
abuse is October 23, 2003.  Thus, an effective date of 
October 23, 2003 is warranted for the award of service 
connection for depression and alcohol abuse.

The Veteran's representative asserts that depression and 
alcohol abuse have always been a part of the Veteran's PTSD 
symptomatology and therefore the effective date of the award 
of service connection for these disabilities should be 
December 15, 1995, the effective date of the award of service 
connection for PTSD.  Although the Veteran had a history of 
depression and alcohol abuse as of December 15, 1995, as 
indicated above, it is not factually ascertainable that he 
experienced an increase in his psychiatric disability due to 
depression and alcohol abuse prior to October 23, 2003.  In 
this regard, the Board observes that the date of entitlement 
to an award of benefits is not necessarily the same as the 
date of entitlement to a certain rating. See Meeks v. West, 
216 F.3d 1363 (Fed. Cir. 2000).

Since October 23, 2003

After a careful review of the evidence of record, the Board 
finds that the Veteran's PTSD with depression and alcohol 
abuse does not warrant a rating in excess of 70 percent since 
October 23, 2003.  

An October 26, 2004 VA examination report reflects that the 
Veteran continued to live with his wife and was not working, 
having last worked in April 2004.  He stated that he stopped 
working due to an exacerbation of his symptoms.  He reported 
that he lost his license due to drinking while intoxicated.  
Thought processes were rational and goal directed.  There was 
no evidence of hallucinations or delusions, or of specific 
obsessions, compulsions, phobias, or ritualistic behaviors.  
He was oriented times three.  The examiner opined that the 
Veteran has likely experienced PTSD since his return from 
Vietnam and that his substance abuse has primarily been an 
ongoing attempt to self-medicate his PTSD symptoms.  The 
examiner observed that the Veteran presents as markedly 
socially avoidant and has significant problems maintaining 
composure and emotional stability in social situations.  The 
examiner noted that the Veteran has a history of marked anger 
problems, and the Veteran stated that actual incidents of 
more significant anger or rage have diminished only because 
he is so socially withdrawn.  The Veteran was not suicidal or 
homicidal.  The examiner noted that there is evidence of a 
moderate clinical depression that is part of the PTSD.  There 
was no evidence of psychosis.  Chronic and severe PTSD, 
depressive disorder secondary to PTSD, and alcohol abuse in 
early remission were diagnosed, and a GAF score of 46 was 
assigned.  The examiner noted disrupted performance or 
ability regarding certain activities of daily living, 
particularly activities that require dealing with the public 
or crowds or novel social situations, but that the Veteran 
can care for his personal needs and grooming, manage funds, 
and perform simple household chores.  The examiner stated 
that the Veteran's level of personal and social adjustment is 
severely impaired and that the Veteran would have marked 
difficulty maintaining himself in a stable and reliable 
manner in a competitive work setting, but that the Veteran 
does have a history of periods of time where he has 
maintained himself generally adequately at work and this is 
possible for him in the future.

VA medical records from December 2004 to January 2009 
continue to reflect treatment for PTSD, depression, and 
alcohol abuse.  However, they do not reflect gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name.  

Thus, the Board finds that the Veteran's PTSD with depression 
and alcohol abuse does not more nearly approximate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.

The Board has considered the benefit-of-the-doubt doctrine in 
granting the 70 percent rating for the Veteran's PTSD with 
depression and alcohol abuse since October 23, 2003, as well 
as in granting an earlier effective date of October 23, 2003 
for the award of service connection for depression and 
alcohol abuse; however, as the preponderance of the evidence 
is against a higher rating prior to that date, the benefit-
of-the-doubt doctrine is not applicable, and that aspect of 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's PTSD 
prior to October 23, 2003.  Rather, the evidence shows that 
he was either working or in school.  Further, as regards the 
period since October 23, 2003, as will be seen below, he has 
been awarded a TDIU under 38 C.F.R. § 4.16(a), further 
indicating that he has been adequately rated under the 
regular schedular standards.  

In sum, the record shows that the Veteran has been adequately 
rated under the regular schedular standards for both periods 
of time.  As a result, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Effective Date of TDIU

After a careful review of the evidence of record, the Board 
finds that the Veteran is entitled to an earlier effective 
date of October 23, 2003 for the award of a TDIU.

Here, the Board reiterates the legal authority pertinent to 
effective dates, which provides that the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received by VA within one year after that date; 
otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).

In light of the above finding that a 70 percent rating is 
warranted as of October 23, 2003, the Veteran's PTSD with 
depression and alcohol abuse, his only service-connected 
disability, met the schedular criteria for a TDIU under 
4.16(a) as of that date.  

The Board will now address whether the Veteran was in fact 
unable to secure and follow substantially gainful employment 
by reason of his service-connected PTSD with depression and 
alcohol abuse as of this date.  

On VA Form 21-8941, Veteran's Application for Increased 
Compensation Based on Unemployability, the Veteran indicated 
that he last worked full-time in April 2003, that he last 
worked part-time in September 2004, and that he became too 
disabled to work in March 2004.  He also indicated that he 
attended school from August 1999 to August 2001.  Based on 
his reported dates of employment, he worked from August 1995 
to August 1999 (attending school from August 1999 to August 
2001) and from November 2001 to September 2004.  Thus, there 
are only two months that are not accounted for by either work 
or school, and presumably this was a period of time during 
which he was seeking employment after graduating.

The Veteran's part-time employer indicated that, in the 12 
months preceding the last date of employment in September 
2004, he earned just over $3,200, which is not indicative of 
substantially gainful employment.  

On the facts found, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the earliest date on 
which it was factually ascertainable that his PTSD with 
depression and alcohol abuse precluded him from substantially 
gainful employment is October 23, 2003.  Thus, an effective 
date of October 23, 2003 is warranted for the award of a 
TDIU. 


ORDER

An effective date earlier than December 15, 1995 for the 
award of service connection for PTSD is denied.

An initial rating in excess of 50 percent for PTSD prior to 
October 23, 2003 is denied.

A 70 percent rating for PTSD with depression and alcohol 
abuse from October 23, 2003 is granted, subject to the 
provisions governing the award of monetary benefits.

An earlier effective date of October 23, 2003 for the award 
of service connection for depression and alcohol abuse as 
secondary to service-connected PTSD is granted, subject to 
the provisions governing the award of monetary benefits.  

A rating in excess of 70 percent for PTSD with depression and 
alcohol abuse from October 23, 2003 is denied.

An earlier effective date of October 23, 2003 for the award 
of a TDIU is granted, subject to the provisions governing the 
award of monetary benefits.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


